DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  in line 12, replace “the PCT” with --the PCB --.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over George (U.S. Patent Application Publication Number 2015/0378415) and what was well known in the art.
Regarding Claim 1, George discloses a power adapter (Figure 4, item 500) for component interconnect ports comprising: 
an interconnect portion (Figure 4, item 524) to receive power from a first computing component interconnect port (Figure 4, item 622) on a printed circuit board (PCB) (Figure 4, item 610 or alternatively item 620; i.e., the PCIe riser card 620 is optional) without transmitting or receiving data via the first computing component interconnect port (paragraph 0053); and 
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 [CCPA 1965]),
wherein the computing component is coupled to and receives power from a second computing component interconnect port (Figure 4, item 623, paragraph 0047) on the same PCB (i.e., the motherboard 610 or riser card 620) as the first computing component interconnect port such that the computing component is to receive power from multiple interconnect ports on the PCB (paragraphs 0056 and also 0067-0068; i.e., the computing component 200/300 may receive power from the PCIe slot 623 and from the power adapter 500); and
the first computing component interconnect port and the second computing interconnect port have a same form factor (Figure 4, items 622 and 623; i.e., PCI Express).

Regarding Claim 3, George discloses wherein the power adapter comprises a height-limited exposed portion (Figure 5, item 500; i.e., the height of the card 500 is limited to the computer enclosure).

Regarding Claim 4, George does not expressly disclose wherein the power adapter with the height-limited exposed portion is to be arranged under an electromechanical space of the computing component, wherein the first and second computing component interconnect ports are adjacent such that a body of the computing component extends over the first computing interconnect port when the computing component is received in the second computing component interconnect port, the interconnection portion of the power adapter connecting to the first computing component interconnect port in the electromechanical space beneath the overhanging computing component. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 [Fed. Cir. 1984]). 

Regarding Claim 5, George discloses a power cable to connect the power output portion (Figure 4, item 522) to an auxiliary power connector (Figure 4, item 201) of the computing component (Figure 4, item 640/641).

Regarding Claim 6, George discloses a power adapter (Figure 4, item 500) for computing component interconnect slots comprising: 
an interconnect (Figure 4, item 524) comprising a power contact to receive power from a first computing component interconnect slot (Figure 4, item 622) of a printed circuit board (PCB) (Figure 4, item 610 or alternatively item 620, paragraph 0053; i.e., the PCIe riser card 620 is optional);
an output (Figure 4, item 522) to transmit received power to an auxiliary power connector (Figure 4, item 201) of a computing component (Figure 4, item 200/300; i.e., it would have been obvious to one of ordinary skill in the art to have combined the memory card 300 with the power pack 200 into the claimed “computing component” - see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 [CCPA 1965]) to be arranged in a second computing component interconnect slot (Figure 4, item 623, paragraph 0047); and 
a height-limited exposed portion (Figure 5, item 500; i.e., the height of the card 500 is limited to the computer enclosure), wherein:

the first computing component interconnect port and the second computing component interconnect port have a same form factor (Figure 4, items 622 and 623; i.e., PCI Express)

Regarding Claim 7, George does not expressly disclose wherein the computing component comprises a dual-width computing component that overhangs the first computing component interconnect slot while connected in the second computing component interconnect slot, and the height-limited adapter card is sized to fit in the first computing component interconnect slot under the dual-width computing component. However, it would have been obvious to one of ordinary skill in the art to have arranged the components in the manner described because it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP § 2144.04(IV)(A) (referencing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 [Fed. Cir. 1984]). 

Regarding Claim 8, George discloses a power cable connecting the output to an auxiliary power connector of the computing component separate from a power connector of the computing component for connection in the second computing component interconnect slot (Figure 4, item 640/641).

Regarding Claim 9, George discloses wherein the interconnect is to receive power signals without data signals from the first computing component interconnect slot (paragraph 0053).

Regarding Claim 10, George does not expressly disclose wherein the first computing component interconnect slot is connected to an empty processor socket. The examiner takes Official Notice that the type of system disclosed in George would commonly have a processor socket to which a processor is inserted. Whether the processor is currently inserted in the processor socket would be a matter of user choice.

Regarding Claim 11, George discloses a peripheral component interconnect express (PCle) power adapter (Figure 4, item 500) comprising: 
an interconnect (Figure 4, item 524) to receive power from a first PCle slot (Figure 4, item 622) on a printed circuit board (PCB) (Figure 4, item 610 or alternatively item 620, paragraph 0053; i.e., the PCIe riser card 620 is optional); and 
an output (Figure 4, item 522) to transmit the received power to a component (Figure 4, item 200/300; i.e., it would have been obvious to one of ordinary skill in the art to have combined the memory card 300 with the power pack 200 into the claimed “component” - see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 [CCPA 1965]) to be connected to a second PCle slot (Figure 4, item 623, paragraph 0047) on the same PCB (i.e., the motherboard 610 or riser card 620) to distribute power from the first PCIe slot on the PCB to a component connected to the second PCIe slot on the same PCB (paragraphs 0056 and also 0067-0068; i.e., the component 200/300 may receive power from the PCIe slot 623 and from the power adapter 500); 
wherein:

the first PCIe slot and second PCIe slot have a same form factor (Figure 4, items 622 and 623; i.e., PCI Express); and
the adapter is unable to transfer data to the component (paragraph 0053).

Regarding Claim 12, George does not expressly disclose wherein the component to be connected to the second PCle slot is to comprise a dual-width component that overhands the first PCIe slot. However, it would have been obvious to one of ordinary skill in the art to have arranged the components in the manner described because it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP § 2144.04(IV)(A) (referencing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 [Fed. Cir. 1984]). 

Regarding Claim 13, George discloses wherein the PCB is to comprise a first root port and a second root port, the first root port corresponding to the first PCle slot and the second root port corresponding to the second PCle slot (Figure 4, items 622 and 623. George does not expressly disclose wherein the first root port is to comprise an empty processor socket. The examiner takes Official Notice that the type of system disclosed in George would commonly have a processor socket to which a processor is inserted. Whether the processor is currently inserted in the processor socket would be a matter of user choice.

Regarding Claim 14, George discloses wherein the output is to be connected to an auxiliary power connector of the component to be connected to the second PCle slot (Figure 4, item 201).

Regarding Claim 15, George does not expressly disclose a second height-limited adapter card having an interconnect to receive power from a third PCle slot on the PCB and an output to transmit the received power to the component. However, it would have been obvious to one of ordinary skill in the art to have provided a second height-limited card in the manner claimed, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B) (referencing In re Harza, 274 F.2d 669, 124 USPQ 378 [CCPA 1960]).

Regarding Claim 16, George does not expressly disclose a height-limited exposed portion, wherein the height-limited exposed portion is to extend from the first PCIe slot to below the overhanging component connected in the second PCIe slot. However, it would have been obvious to one of ordinary skill in the art to have arranged the components in the manner described because it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP § 2144.04(IV)(A) (referencing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 [Fed. Cir. 1984]). 

Regarding Claim 17, George discloses the adapter structured to provide power to the computing component from the first computing component interconnect port in addition to power the component has available from the second computing component interconnect port (paragraphs 0056 and also 0067-0068).
Regarding Claim 18, George does not expressly disclose wherein the output is structured to share the auxiliary power connector of the computing component with a second power adapter that is also connected to the auxiliary power connector to supply auxiliary power to the computing component. However, it would have been obvious to one of ordinary skill in the art to have provided a second power adapter in the manner claimed, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B) (referencing In re Harza, 274 F.2d 669, 124 USPQ 378 [CCPA 1960]).

Regarding Claim 19, George does not expressly disclose wherein the cable is structured to share the auxiliary power connector of the computing component with a second power adapter that is also connected to the auxiliary power connector to supply auxiliary power to the computing component. However, it would have been obvious to one of ordinary skill in the art to have provided a second power adapter in the manner claimed, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B) (referencing In re Harza, 274 F.2d 669, 124 USPQ 378 [CCPA 1960]).

Regarding Claim 20, George discloses wherein the adapter only transfers power and does not transfer data (paragraph 0053).

Regarding Claim 21, George teaches wherein the computing component is to draw power from both the first computing component interconnect port and the second computing component interconnect port (paragraphs 0056 and also 0067-0068).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 6, 7, 8, 10, 11, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2185